NoRTH CAROLINA ` " " `iN THE GENERAL coURr oF JUsTlCE
w §UPERIORCOURTDIVISION
sTANLY CoUNTY ? 13 CVS 3_\5

ESTATE 0F MARLON BRYAN LE'Wi‘s :by' j
and through its Administrator, MARCIA )
WATKINS LEWIS, ---/@'T

Plaintiff`,

v.
COMPLAINT
AXON ENTERPRISE, l'NC., previously (JURY TRIAL DEMANDED)
TASER INTERNATIONAL; TIMOTHY
HILL, in his individual and official capacity;
ANDREW FURR, in his individual and
official eapacity; SHERIFF GEORGE T.
BURRIS, in his individual and official
capacity; and THE STANLY COU'NTY_
SHERRIFF’S OFFICE,

Def`endants.

\~_/\~_/\_/\'/W\-J\._/\*/\_/\.JW\\'/\'/\.,/VV

 

NOW COMES the P]aintif_f Estate of Marlon Bryan LeWis, by and through its
Administrator, Marcia Watkins Lewis, to hereby complain of` the Def`endants by alleging and
saying as follows:

PARTIES

1. Marlon Bryan Lewis (hereinafter “Decedent”), who died in the manner hereinafter
alleged, was a citizen and resident of` Staniy County, North Carolina at all times relevant to this
lawsuit and up until the time of his death on December 15, 2016.

2. Marcia Watkins Lewis is a citizen and resident of Stanly County, North Carolina,
and she is the duly qualified Adrninistrator of the Plaintiff Estate of Marlon Bryan Lewis, per the
Letters Testarnentary issued by the Stanly County Clerk of` Superior Court. This is an action

brought by the Plaintiff pursuant to the North Carolina Wrongful Death Statute, § 28A-18-2.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 1 of 32

3. Def`endant Axon is an Arizona Corporation with its principal place of business in
Scottsdale, Arizona. Axon was and is engaged in the business of` selling, designing, manufacturing
distributing and advertising hand-held electrical weapons (sometirnes referred to as “stun guns,"
“Tasers,” “CEDS,” “CEWs,” among other things), including the Model X26 and X26P, to law
enforcement and corrections agencies, among other customers, throughout the United States and
Canada. Axon manufactured the Model X26 and X26P cartridges discharged at Decedent, and it
is directly responsible for the training program used to train officers of Defenda.nt Stanly County
Shern`ff’s Office (hereinafter “SCSO”).

4. Def`endant Tirnothy Hill (hereinafter “Deputy I-Iill”) is a citizen and resident of
Stanly County, North Carolina. On December 15, 2016, Deputy Hill was employed with the SCSO.
Deputy I-Iill used an Axon CED, Model X26P against Decedent on December 15, 2016.

5. Defendant Andrew Furr (hereinafter “Deputy Furr”) is a citizen and resident of
Stanly County, North Carolina. On December 15, 2016, Deputy Furr Was employed with the
SCSO. Deputy Furr used an Axon CED, Model X26 against Decedent on December 15, 2016.

6. SCSO is an agency and subdivision of Stanly County, North Carolina. Stanly
County is vested With the police power of the State of North Carolina pursuant to N.C.G.S. § 160A-
281. Defendant Sheriff George T. Burris (hereinafter “Sherif`f Burris”) is, and at all times relevant
hereto was, the supervisory officer responsible for the conduct, hiring, training and supervision of
Deputies Furr and I-Iill, in addition to the management and operations of SCSO. Sheriff` Burris is
a citizen and resident of Stanly County, North Carolina.

.TURISDICTION AND VENUE
7. This Court has jurisdiction over this matter pursuant to N.C.G.S. §§7A-24O and

7A-243 .

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 2 of 32

8. This Court has personal jurisdiction over the Defendants pursuant to N.C.G.S. § 1-
75.4.

9. Venue properly lies in Stanly County pursuant to N.C.G.S. § 1-82.

10. The Defendants have been properly served and brought before the Court pursuant
to Rule 4 of the North Carolina Rules of Civil Procedure.

TERMS OF ALLEGATIONS

ll. All allegations set forth in this Complaint are based upon information and belief.

12. All allegations set forth in each of the paragraphs in this Complaint are incorporated
by reference into each of the other sections and paragraphs contained in this Complaint, as if fully
set forth therein.

13. At all times pertinent hereto, all employees of the respective Defendants were
acting in their capacity as agents of said Defendants, within the scope of their employment and
authority, and in the furtherance of the business of the Def`endants. All the acts and omissions of
the employees of the respective Defendants are imputed to the Defendants, who are liable for such
acts and omissions

FACTUAL ALLEGATIONS

14. In the early morning hours of December 15, 2016, Decedent called 911 to report
that he was in distress Various officers from Badin Police Department and SCSO were dispatched
to the Decedent’s location, in close proximity to a house on Dewey Road in Badin, North Carolina.

15, Upon arrival, officers found Decedent in an agitated state, claiming to have been
chased by dangerous individuals The Decedent was not armed with any weapons

16. Upon arrival, Deputy Hill retrieved his rl`aser (a model X26P manufactured by

Axon), and he tased the Decedent twenty-three (23) times in less than five (5) minutes.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 3 of 32

17. However, at the time of this encounter, Deputy I-Iill’s Taser Certification was
expired. In fact, Deputy Hill’s Taser Certification expired in December of 2015, approximately
one year before his encounter with the Decedent.

18. At all times relevant to this Cornplaint, it was the official policy of the SCSO that
all officers renew their Taser Certification annually and that all officers who carry a Taser have a
current, non-expired Taser Certification.

19. At all times relevant to this Complaint, it was a violation of SCSO policy for Deputy
Hill to carry or utilize a Taser.

20. While Deputy Hill tased the Decedent twenty-three (23) times, Deputy Furr also
tased the Decedent. Simultaneous with Deputy Hill, Deputy Furr deployed his Taser_a Model
X26 manufactured by Axon_and tased the Decedent four (4) separate times.

21. In total, Deputy Hill and Deputy Furr tased the Decedent twenty-seven (27) times
over less than a five (5) minute period

22. Attached hereto as “Exhibit A” are true and accurate event logs of the Tasers used
by Deputy Hill and Deputy Furr to tase the Decedent twenty-seven (27) times over less than a five
(5) minute period.

23. Upon being tased twenty-seven (27) times over less than a five (5) minute period,
the Decedent’s heart stopped beating, and he began foaming from the mouth. Decedent died laying
in the street, surrounded by first responders.

24. Decedent suffered from a serious heart condition Which caused an enlargement of
the heart muscle, including a thickening of the interventricular septum, which made him more
susceptible to death by the repeated electrical shock emitted from the tasers.

25. As a direct and proximate result of being tased twenty-seven (27) times over less

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 4 of 32

than a five (5) minute period, Decedent died.

26. lt is never acceptable under any circumstances to tase an individual twenty-seven
(2?) times over less than a five (5) minute period.

27. lt is a violation of SCSO policy to tase an individual twenty-seven (27) times over
less than a five (5) minute period

28. “Tasers” were invented in the mid-19'?05 by an electrical engineer, lack Cover, as
a use-of-force option for police and correctional officers. Tasers are hand-held Weapons that fire
two darts, one above the other, connected to wires leading to a cartridge attached to the front of
the device. Pulling the trigger fires both darts and discharges pulses of electrical current that radiate
through tissue between the darts. The pulses are intended to cause neuromuscular incapacitation
that temporarily disable the person shot by the device. Alternatively, when the electrodes on the
front of the device are exposed - either through removing the cartridge or by firing it - a person
can be shocked by pressing the electrodes into the flesh. Axon refers to this use of its product by
the euphemism “drive stun.”

29. During the 19903, Axon discovered that Tasers were not popular among law
enforcement and corrections agencies because they did not have high enough stopping power. To
boost sales to law enforcement and corrections agencies, and to dominate the then competitive
market in Tasers, Axon increased the electrical output by a factor of four, and released the
“Advanced TASER Model M26” in late 1999.

30. Axon represented to law enforcement agencies, and to the end users of their
products, that the electrical current of the M26 was within established safety margins, and that
extensive animal and human testing had demonstrated that the electrical current cannot affect heart

rhythms. These claims were false. There were no applicable safety standards The animal testing

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 5 of 32

was minimal, at best, and there was no scientific testing on human beings.

31. In 2003, to accommodate customer preferences, Axon began selling a lighter
weight, yet equally powerful electrical weapon, the Model X26. Axon increased the pulse duration
for the X26 to 19 times per second. This Was far beyond the pulse duration of any previous Taser.

32. When it first released the X26, Axon designed it to emit a shock for five seconds,
then stop, even if the user continued to hold the trigger down. Axon’s law enforcement agency
customers complained that after the initial five second shock, targets would simply rip the barbs
from their body and continue resisting Axon retrofitted all already-purchased X26 Tasers so that
they would continue to shock a target for as long as the user holds the trigger down. All
subsequently sold X26 Tasers contained the same “upgrade."

33. Axon did not properly test or evaluate the risk of` cardiac arrest from the X26 before
putting it on the market. Axon sold the device to law enforcement and corrections agencies With
representations such as “tests have found no effect on heart rhythrns" when “tested on animals”
(Version 10 Command Demo, Slide 24), and “heart rate unchanged during TASER X26 simulation
directly through chest, across heart” (Version 10 Command Demo, Slide 26). Some of these claims
were based on research from M26 testing, not X26. Axon knew the science was inadequate to
Support such claims.

34. From 2003 until 2014, Axon sold the Mcdel X26 to law enforcement agencies such
as the Stanly County Sherriff’s Office, either directly, or through distributors, with directions that
the agencies train their officers pursuant to Axon training

35. For use throughout the training process, Axon issued “training versions” revised
every few years, which consisted of instructor and user PowerPoints featuring slides and videos,

along with forms, tests, lesson plans, wamings, and other documents Customer agencies, such as

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 6 of 32

SCSO, and its trainers and officers, relied on Axon to provide accurate, up to date information on
the safe use of the X26 through its training program.

36. Since it went to market, .A.xon has landed the X26 as its “gold standard” in less-
lethal weaponry. Sales and use of the X26 have increased exponentially since its release in 2003
and continue to be used despite the model being discontinued in 2014. As its use has continued to
increase, there have been a growing number of cardiac arrests associated With its use and a growing
number of studies regarding its effects

37. Studies Of the X26 'l`aser’s effects on heart function began in 2005. ln that year,
Axon funded a study with one of the nation’s leading electrophysiologists (a board-certified
cardiologist who is also board-certified in the subspecialty of electrophysiology, the study of the
heart’s electrical rhythm), Dr. Patrick J. Tchou, M.D and his fellow, Dhanunjaya Lal<l<ireddy,
M.D., to design and perform animal testing. Axon approved and funded the testing, which it
thought would establish that people on cocaine were less likely to suffer cardiac arrest than those
without Darts were placed in various positions on anesthetized pigs and five-second shocks were
delivered using a Model X26 and a custom device modified to deliver increased charges Pig hearts
are frequently used in fibrillation and defibrillation threshold studies with results generalized to
humans. The study revealed for the first time that the standard X26 current can “capture” cardiac
rhythm_meaning that electrical pulses from the CED override the neural pulses regulating the
heart and cause it to beat very fast. The study also documented the close relationship between
electrical capture of cardiac rhythm and the location of the darts on the chest. lt concluded that
darts to the chest are very likely to cause cardiac capture, a potential trigger of cardiac arrest. These
results were made available to Axon.

38. Othe_r studies of the X26 were soon underway. In 2006, eight doctors, led by Dr.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 7 of 32

Kumarswamy Nanthakumar, published a peer-reviewed study in the Journal of the American
College of Cardiology regarding the effects of Axon’s X26 and M2 Models on pig hearts The
results of this study confirmed Tchou’s findings that the X26 exhibited a very high rate of
“capturing” the heart. It found that the X26 would capture the pig heart 98% of the time. While
cardiac capture is not always dangerous it has been found to trigger cardiac arrest due to
tachycardia or ventricular fibrillation. These results were made available to Axon.

39. During 2007 and 2008, a second group of independent researchers, headed by
Andrew .l. Dennis, D.O., replicated the Tchou-Lal<kireddy-Nanthakumar results, documenting
ventricular arrhythmias and cardiac arrests from X26 exposures _to the chest. The results of these
well-constructed experiments were published in three separate peer-reviewed studies: (1) “Acute
Effects of TASER X26 Discharges in a Swine Model,” Journal of Trauma, Vol. 63, No. 3 9/2007:
581-590, (2) “TASER X26 Discharges in Swine Produce Potentially Fatal Ventricular
Arrhythmias,” Academy of Emergency Medicine, Vol 15, No. 1, 1!2008: 66-73), and (3) “Taser
X26 Discharges in Swine: Ventricular Rhythrn Capture is Dependent on Discharge Vector,”
Journal of Trauma, Vol. 65, No. 6, 12/2008: 1478-1487 (the “Dennis Studies”). They provided
powerful confirmation that X26 discharges can risk cardiac arrest.

40. ln 2008, Axon learned from a self-fitnded study that the X26 can deliver up to a
135 microcoulomb charge. This number was much more powerful than the company had originally
“rated” the model. Axon updated the product’s spec sheet (like a brochure) in February 2009 to
reflect that the X26 could deliver a charge of up to 110 to 135 microcoulombs. However, in
September 2009, it released a Training PowerPoint for the Model X3 Taser that noted Axon’s
“tests on aggressive, human volunteers shows that 63 charge units [microcoulombs] is about the

optimal level to achieve incapacitation while maximizing safety” (Version 15, Command Demo,

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 8 of 32

Slide 44). Around the same tirne, Axon considered retrofitting the X26s so that they would deliver
a lower charge but chose not to do so.

41. In Septernber of 2009, Axon added cardiac hazard warnings in the User Manuals
and other documents accompanying the X26 Tasers. lt first added a warning for police officers to
avoid chest shots and continued adding various cardiac-related warnings between 2005 and 2009.
In 2005, it added warnings that Taser use against several at risk populations should be avoided
The list included those with a history of heart attacks, those with cardiovascular conditions, or
those whose “system is compromised by. . .drug intoxication” (X26 Product Warnings, 2005). That
same warning packet stated that officers should avoid “prolonged or continuous exposure(s) to the
TASER device’s electrical discharge In some circumstances, in susceptible people, it is
conceivable that the stress and exertion of extensive, repeated, prolonged, or continuous
application(s) of the TASER device may contribute to cumulative exhaustion, and associated
medical risk(s)” (X26 Product Warnings, 2005). The total number of warnings issued with the X26
l increased from a few paragraphs to about eight pages between 2005 and 2010. By 2010, the
Product Wamings packet for the X26 warned that the device “may capture” a person’s heartbeat.

42. Upon information and belief, at no point did Axon add a warning to its User
Manuals or other relevant documents that the X26 was capable of producing a charge of up to 135
microcoulombs, almost twice the level of what Axon claims is safe for cardiac function. Beyond
altering the “spec sheet” for the X26 in February of 2009, Axon did not warn subsequent X26
purchasers of this fact, nor did it advise police forces which had already purchased X265 of this
fact,

43. In 2013, Axon introduced the X26P, rated with a “target charge” of 63

microcoulornbs. The model X26P included an Automatic Shut-Down Perforrnance Power

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 9 of 32

Magazine (APPM) Battery Pacl<. According to Axon, the APPM shuts down the output of the
X26P after five seconds of deployment Also according to Axon, after five seconds deployment
duration, the X26P energy burst will stop even if the trigger is still engaged Contrary to these
representations, as with the X26P used upon the Decedent, the X26P does not cut-off after five
seconds of deployment but rather continues to shock the target

44. ln January of 2014, Axon sent letters to its customers stating the X26 would be
discontinued by the end of the year. lt cited the reason for discontinuation as the “decade-old
analog technology,” and noted that customers could transition to the X26P. (Form Letter from
TASER Int’l to Customers, 1/2014).

45 . ln the foregoing fashion, upon information and belief, Axon maliciously,
deliberately, wantonly, and negligently failed to alert its customers and users that the X26 could
deploy a charge more than twice as powerhll as that it claimed was “optirnal" for cardiac safety.
At the same time, it warned users to avoid chest shots and certain demographics, hoping such
warnings would detract from the harm caused by the X26’s inordinately high charge output.

46. Although Axon rates and advertises the X26P’s target charge as 63 microcoulombs,
in 2014 the Royal Military College of Canada tested the X26P to determine if it operated within
military standards The study found that the X26P’s average charge level was actually 32.3
microcoulornbs. The highest charge recorded was 90.1 microcoulombs and the lowest was 76.3
microcoulombs. This means that during the experiment, every time the X26P fired, it delivered a
charge that was higher than Axon represented, and higher than the level Axon claimed was optimal
for a target’s cardiac safety.

47. Axon has willfully and wantonly misrepresented the charge and risks of the X26P

to law enforcement agencies, and it has further failed to reasonably warn of the dangers associated

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 10 of 32

with the X26P, which are the same known dangers associated with the X-26. Further, as a result
of misrepresenting the safety of the X26P and X26 in its training materials, Axon has provided
false information to law enforcement that was utilized in training officers across the country.

FIRST CLAIM FOR RELIEF
_l_`l_€_zgligence & Gross Negligelg

Against Axon

48. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if` fully set forth.

49. At all times herein mentioned, Defendant Axon was engaged in the business and
profession of designing, manufacturing selling, distributing, assembling, inspecting, testing,
servicing, marketing, warranting, and advertising, the Model X26 and Model X26P, along with
providing training to its customers regarding use of these devices Axon had a duty to exercise
reasonable care by either ensuring their products were safe for use on humans or by advising its
customers that the devices may not be safe for use on humans. l

50. Axon knew or in the exercise of reasonable care should have known that both the
X26 and X26P were unreasonably dangerous and defective for use on human beings because,
Axon knew, among other things, that both models were capable of, and often did, produce charges
that are significantly more poweriiil than the level that is safe for human cardiac function

51. At all times herein mentioned, Axon negligently and carelessly designed,
manufactured, sold, distributed, assembled, inspected, maintained, tested, marketed, warranted,
and advertised, these unreasonably dangerous products to numerous law enforcement agency
customers, when it knew or should have reasonably known that they were capable of causing and
did in fact cause, serious personal injuries and death to persons while being used in a manner that

was reasonably foreseeable fn fact, Axon advertised the product and marketed it in such a way as

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 11 of 32

to make consumers believe that the product was safe for use on the average civilian, and for use
on Decedent.

52. Axon deliberately chose not to timely and reasonably recall or retrofit the Model
X26 or X26P such that they would produce a charge that was safe for cardiac functioning
Defendant Axon deliberately did not inform any law enforcement agency customers about the
X26’s or X26P’s defects or the dangers inherent in those defects

53. Axon negligently and carelessly designed, manufactured sold, distributed,
inspected, tested, marketed, warranted, and advertised the Model X26P by not designing the newer
model to produce a charge that was within a range safe for cardiac functioning Given the problems
experienced by the X26, it was reasonably foreseeable to Axon that production of an unsafe charge
was a significant potential risk for its CED weapons Axon negligently failed to address this
potential defect when it was designing and manufacturing the Model X26P.

54. As alleged herein, the actions of Axon were done in a manner that reflected a
conscious and callous or reckless disregard of the safety and rights of Decedent.

55. As a direct and proximate result of the gross negligence of Defendant Axon
Decedent suffered severe injuries and an untimely death.

56. Plaintiff alleges that Defendant Axon acted in a willful, wanton, malicious,
oppressive, and grossly negligent manner, in conscious disregard of the rights and safety of
Decedent and others on whom the X26 and X26P would be used, entitling Plaintiff to recover
compensatory, general, and punitive damages, in amounts to be awarded according to proof.

SECON]) CLAIM FOR RELIEF

Products Liability
Against Axon

57. The allegations contained in the foregoing paragraphs are repeated, realleged, and

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 12 of 32

incorporated herein by reference as if fully set forth.

58. Axon sold both the X26 and X26P Tasers in North Carolina as “saf`e,” “less-lethal"
weapons that could incapacitate a threatening suspect while maintaining maximum cardiac safety
for the target Axon negligently marketed the X26P taser as having an automatic five second
deployment duration designed to stop the energy burst even if the trigger was still engaged, when
this was untrue. Alternately, Axon negligently designed, manufactured, and sold the XZGP taser
used to kill Decedent whereby it did not cut-off after five seconds of deployment as marketed

59. Axon knew or should have known that both the X26 and the X26P models were
actually capable, and often did, produce a charge that was more than twice the “optimal level,” for
cardiac safety.

60. Defendant Axon acted negligently in the following ways:

(a) Axon acted unreasonably in designing both the X26 and X26P in creating
products that it knew were more powerful than the level it had determined
was safe for cardiac functioning;

(b) Axon provided inadequate warning or instruction, recall, or retrofit to the
Model X26 or Model X2 6P;

(c) Axon acted unreasonably in failing to provide such warning or instruction,
recall or retrofit;

(d) Axon's failure to provide adequate warning, instruction, retrofit, or recall
of the Model X26 and Model X26P was a proximate cause of` the Decedent’s
death,_

(e) At all times that model X26 and X26P Tasers left the control of the

manufacturer or seller, Axon was aware, or in the exercise of ordinary care

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 13 of 32

should have known that the products posed a substantial risk of harm to
public at large, including the Decedent;

(f) After l the products left the control of the manufacturer or seller, the
manufacturer or seller failed to take reasonable steps to give timely warning
or instruction or to take other reasonable action under the circumstances
such as recalling or retrofitting the X26 or X26P; and

(g) As will otherwise be proven through discovery and trial.

61. Axon’s negligence was a direct and proximate cause of Decedent’s death .A_s a
result of Axon’s negligence, Decedent experienced electrical shocks that were well above the level
that is safe for human cardiac function Decedent’s heart, already weak from cardiac hypertensive
disease, experienced an inordinately powerful electrical current, and it stopped beating.

62. Axon’s conduct was willful, wanton, and malicious, and therefore entitles Plaintiff`
to recover punitive damages

THIRD CLAIM FOR RELIEF
Fraudulent Misrenresentation

Against Axon

63. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

64. Axon represented to its customers, including the Stanley County Sherriff"s Office,
all of the material statements set forth herein. Namely it acted and made statements amounting to
representations that the X26 and X26P were “safe,” “less-lethal” weapons Axon falsely marketed
the X26P taser as having an automatic 5 second deployment duration designed to stop the energy
burst even if the trigger was still engaged. Even though Axon added warnings about cardiac risks

to the User Manual accompanying the X26 Taser, it deliberately chose not to share, disclose, or

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 14 of 32

warn of the fact that the X26 and X26P could, and often did, produce charges much more powerful
than that which it had determined was safe for human cardiac function The concealment of
material facts surrounding the defects of their products was reasonably calculated to deceive
customers that the X26 and X26P Tasers were safe.

65. Axon intended that law enforcement agencies, such as the Stanly County Sherriff’s
Ofiice, rely on these misrepresentations, and in fact the SCSO did rely on this representation in
purchasing, deploying, training, instructing, and otherwise using Axon manufactured X26s and
X26Ps as a law enforcement tool in interacting with members of the public, such as Decedent.

66. As a result of Axon’s misrepresentations, Decedent died. The misrepresentations
and the harm resulting therefrom entitle plaintiff to compensatory, economic, and general
damages Further, Axon’s fraudulent misrepresentations were malicious, oppressive, and
fraudulent, and constituted despicable conduct entitling Plaintiff to awards of punitive damages

FOURTI~I CLAIM FOR RELIEF

Negligent Misrepresentation
Against Axon

67. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

68. Defendant Axon represented to the SCSO and other law enforcement agencies
important and material facts described hereinabove

69. Axon intended that, or negligently disregarded the possibility that, the SCSO as
well as other law enforcement agencies and members of the general public, would rely on these
misrepresentations The public-at-large, including the SCSO, did in fact reasonably rely on these
misrepresentations

?0. As a proximate result of Defendant Axon’s negligent misrepresentations,

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 15 of 32

Decedent died, and this consequence was reasonably foreseeable Plaintiff is entitled to
economic, compensatory, and general damages therefore.

'?1. Additionally, as a result of the willi.ll and wanton nature of Axon’s said negligent
misrepresentations, Plaintiff is entitled to recover punitive darnages.

FIFTI-I CLAIM FOR RELIEF
Unfai_r & Deceptive Trade Practices

asM§»n

?2. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

73. The above described acts engaged in by Axon affected commerce and constitute
both unfair and deceptive acts and practices in violation of N.C.G.S. § 75-1.1 er seq.

74. By reason of that conduct, Plaintiff is entitled to have any damage award trebled.
Additionally, Plaintiff is entitled to recover of Axon its reasonable attorneys’ fees pursuant to
Chapter ?5 of the North Carolina General Statutes.

WAIVERS OF IMMUNITY

75. At the date and time alleged herein Deputies Furr and I-Iill engaged in a malicious
use of force against Decedent that exemplified a wanton and reckless indifference to the safety and
life ofDecedent.

76. Speciflcally, Deputies Furr and Hill, simultaneously shocked the Decedent to death,
by utilizing their X2,6 and X26P Tasers, and tasing the Decedent twenty-seven (27) times over less
than a five (5) minute time period. Although the officers claimed to the S.B.I. that Decedent
continued to struggle while they tased him twenty-seven (2'7) times, and that the Tasers appeared
to have no effect on him, the Pulse Log for Deputy Hill’s X26P Taser reveals that there was not

enough time between each of his twenty-three (23) separate trigger pulls in which he could have

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 16 of 32

adequately assessed whether or not the Taser was effective against Decedent or not. The time
between the end of one electrical current and Deputy Hill’s next trigger pull was often just one or
two seconds, and in some cascs, less than one second. Further, in the course of just 297 seconds,
Hill pulled the trigger twenty-three (23) separate times, delivering an electrical current through
Decedent’s body for 118 seconds_almost two whole minutes

7?. Regardless of whether or not Decedent was resisting the officers, Deputies Furr and
Hill did not assess whether or not use of their Tasers were still necessary. By failing to do so, they
acted with negligent, reckless, malicious, and wanton disregard of Decedent’s life.

78. Deputies Furr and Hill have waived any and all applicable public official immunity
to any and all causes of action asserted against them herein, and they must answer for the harms
caused by their actions against Decedent.

79. Further, at the date and time alleged herein Deputies Furr and Hill engaged in an
excessive use of force and cruel and unusual punishment of the Decedent that violated a clearly
established constitutional protection of the Fourth, Eighth, and Fourteenth Arnendments to the
United States Constitution, and as such their actions were not objectively reasonable.

80. As such, both Deputies Furr and Hill have waived their qualified immunity and
must answer for the constitutional harms caused by their actions against Decedent.

81. Additionally, as described herein, Sheriff Burris and the SCSO’s conduct was
negligent, reckless, malicious, and in wanton disregard of Decedent’s life, violated clearly
established constitutional protections of the Fourth and Fourteenth Amendments to the United
States Constitution, and their actions were not objectively reasonable. Accordingly, they have
waived all public official, qualified, sovereign, govennnental andfor other immunities that may

apply to claims stated herein.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 17 of 32

82. Further, upon information and belief, to the extent the doctrines of sovereign,
goverrnnental, public official, qualified immunity, or other immunities may apply to the claims
stated herein, the Defendants have waived such immunities through the purchase of one or more
policies of liability insurance pursuant to N.C. Gen. Stat. § 153A-435, by purchasing a bond
pursuant to N.C. Gen. Stat § 162-8, by participating in a local government risk pool pursuant to
N.C. Gen. Stat. § 58-23-5, by settling similar actions or claims, or otherwise

SIXTH CLAIM FOR RELIEF

Deputies Furr and Hill’s Use of Excessive Force in the Seizure of Decedent
Violations of the 4th and 14th Agn_endment§_ to the United States Constitutiou

Brought Pursuant to 42 U.S.C. § 1983

83. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

84. At all times relevant to this Complaint, Deputies Furr and Hill were acting under the
color of state law as Sheriff deputies in the employment of SCSO.

85. Under the Fourth and Fourteenth Amendments to the United Sates Constitution,
Deputies Furr and Hill are prohibited from using excessive force in their efforts to seize, detain,
and/or search Decedent.

86. The actions of Deputies Furr and Hill, as detailed herein, constitute excessive and
unlawful force in gross violation of Decedent’s rights under the Fourth and Fourteenth Amendments
of the United States Constitution.

8?'. The force used by Deputies Furr and I-Iill was intentional, excessive unreasonable
absent any lawfuljustification or excuse, unconstitutional, it inflicted unnecessary pain and suffering

upon Decedent, and it was the direct cause of Decedent’s death,

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 18 of 32

88. As a direct and proximate result of Deputies Furr and I-Iill’s unlawful and
unconstitutional conduct, as described herein, Plaintiff is entitled to recover damages pursuant to 42
U.S.C. § 1983.

89. Deputies Furr and Hill’s actions, as described herein, and their use of force were
intentional, wanton, willful, malicious, blatant and in reckless disregard for Decedent’s
constitutionally protected rights, and as such, Plaintiff is also entitled to recover punitive damages
from Deputies Furr and Hill.

90. Pursuant to 42 U.S.C. § 1988, Plaintiff` is also entitled to recover its attorneys’ fees in
bringing this action.

SEVENTH CLAIM FOR RELIEF
Deputies Furr and Hill’s Use of Excessive Force in the Seiz_ure of Decedent

VioMis of Article I 68 18, 19, 20 al_id 21 of the North Carolina Con_stitution

91. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

92. These alternative North Carolina Constitutional claims are plead in the event, and to
the extent, that this Court finds Plaintiff has no other adequate remedies at law. These claims are
brought directly pursuant to North Carolina common law.

93. At all times relevant to this Complaint, Deputies Furr and I-lill was acting under the
color of State law as deputies of the SCSO.

l 94. Under Article l §§ 18, 19, 20 and 21 of the North Carolina Constitution, Deputies
Furr and Hill were prohibited from using excessive force in their efforts to seize, detain, and/or

search Decedent, and they were prohibited from violating Decedent’s rights to be free from

unreasonable seizures of his liberty and person.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 19 of 32

95. The force used by Deputies Furr and Hill in seizing Decedent was excessive,
unreasonable absent any lawmu justification or excuse, and unconstitutional

96. As a direct and proximate result of Deputies Furr and Hill’s unlawful and
unconstitutional conduct, as described herein, Decedent died and Plaintiff` is entitled to recover
damages in an amount to be determined at trial.

97. Deputies Furr and Hill’s actions, as described herein, were intentional, wanton,
willful, malicious, blatant and in reckless disregard for Decedent’s constitutionally protected rights,
and as such, Plaintiff is entitled to punitive damages from Deputies Furr and I-Iill, and its attorneys’
fees, pursuant to North Carolina common law.

EIGHTH CLAIM FOR RELIEF
Deputies Furr and Hill’s Use of Cruel ar_id Unu_slal Punishment of Decedent

Violation of tl_ie 8"' Alllendlllent to the United States Constitution
Brogght Pursuant to 42 U.S.C. 6 1983

 

98. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

99. At all times relevant to this Complaint, Deputies Furr and Hill were acting under the
color of state law as sheriff deputies in the employment of SCSO.

100. Under the Eighth and Fourteenth Amendments to the United Sates Constitution,
Deputies Fuir and I-Iill deprived Decedent of his constitutionally protected rights including, but not
limited to, the right to be free of cruel and unusual punishment, guaranteed by the Eighth Arnendment
to the United States Constitution, made applicable to the states through the Fourteenth Amendrnent.

101. The actions of Deputies Furr and Hill, as detailed herein, constitute a deliberate
indifference and conscious disregard to Decedent’s constitutional rights and violates the prohibition
against cruel and unusual punishment under the Eighth and Fourteenth Amendrnents of the United

States Constitution.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 20 of 32

102. The deliberate indifference and conscious disregard of Deputies Furr and Hill to the
Decedent’s constitutional rights against cruel and unusual punishment was intentional, cruei,
excessive, unreasonable absent any lawful justification or excuse, unconstitutional, it inflicted
unnecessary pain and suffering upon Decedent, and it was the direct cause of Decedent’s death.

103. As a direct and proximate result of Deputies Fu.rr and Hill’s unlawful and
unconstitutional conduct, as described herein, Plaintiff is entitled to recover damages pursuant to 42
U.S.C. § 1983.

104. Deputies Furr and Hill’s actions, as described herein, and their use of force were
intentional, wanton, willful, malicious, blatant and in reckless disregard for Decedent’s
constitutionally protected rights, and as such, Plaintiff is also entitled to recover punitive damages
from Deputies Furr and Hill.

105. Pursuant to 42 U.S.C. § 1988, Plaintiff is also entitled to recover attorneys’ fees in
bringing this action.

NINTH CLAIM FOR RELIEF

Deputies Furr and Hill’s Use of Cruel and Unu_sgal Punishment of Decedent
Viol_ation_s of Article I 88 1, 19,gnd 27 of the North Carolina Constitution

 

106. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

107. These alternative North Carolina Constitutional claims are plead in the event, and to
the extent, that this Court finds Plaintiff has no other adequate remedies at law. These claims are
brought directly pursuant to North Carolina common law.

108. At all times relevant to this Cornplaint, Deputies Furr and Hill were acting under the

color of state law as sheriff deputies in the employment of SCSO.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 21 of 32

109. Deputies Furr and Hill’s acts alleged herein violate Article l § 1 of the North Carolina
State Constitution in that the use of excessive force against Decedent violated his due process right
to be free from excessive force that amounts to punishment

110. Deputies Furr and l-Iill’s acts and omissions alleged herein violate Articlel § 19 of
the North Carolina State Constitution in that the use of excessive force against Decedent results in
the deprivation of his life and right to be free from excessive force that amounts to punishment in a
manner that is contrary to the law of North Carolina.

111. Deputies Furr and Hill’s acts and omissions alleged herein violate Article l § 27 of
the North Carolina State Constitution in that the use of excessive force against Decedent constituted
cruel and unusual punishment

112. The deliberate indifference and conscious disregard of Deputies Furr and I-Iill to the
Decedent’s constitutional rights against cruel and unusual punishment was intentional, cruel,
excessive, unreasonable absent any lawful justification or excuse, unconstitutional, it inflicted
unnecessary pain and suffering upon Decedent, and it was the direct cause of Decedent’s death,

113. As a direct and proximate result of Deputies Furr and Hill’s unlawful and
unconstitutional conduct, as described herein, Plaintiff is entitled to recover damages pursuant to 42
U.S.C. § 1983.

114. Deputies Furr and Hill’s actions, as described herein, and their use of force were
intentional, wanton, willful, malicious, blatant and in reckless disregard for Decedent’s
constitutionally protected rights, and as such, Plaintiff is also entitled to recover punitive damages
from Deputies Furr and Hill.

115. Pursuant to 42 U.S.C. § 1988, Plaintiff is also entitled to recover its attomeys’ fees in

bringing this action.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 22 of 32

TENTH CLAIM FOR RELIEF
Deputies Furr and Hill’s Negligence & Gross Negligeuce

116. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

117. Deputies Furr and Hill owed a duty to Decedent, and the public at large to act as
reasonably prudent persons in their encounters with, choices regarding and use of force against
members of the public, including Decedent.

118. As more particularly described herein, Deputies ‘Furr and Hill breached said duty
when they encountered the Decedent and tased him twenty-seven (27) times in less than five (5)
minutes.

119. Decedent was killed as a result, and Plaintiff is therefore entitled to recover damages
for the same.

120. Further, said conduct was willful, wanton, and constituted a conscious indifference
to the rights and safety of Decedent. Deputies Furr and Hill’s conduct constituted gross negligence
and further entitles the Plaintiff to an award of punitive damages against them.

ELEVENTH CLAIM FOR RELIEF

SCSO and Sheriff Burris’ Failure to 'I`rain and Supervise
In Violatiol_l of the Fourth and Fourteenth Amendn£lts to the Ur_iited States Cor§timtion

Brought Pursual_it to 42 U.S.C. § 1983
121. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.
122. Under the Fourth and Fourteenth Amendments to the United States Constitution, the
SCSO is obligated to train and supervise its law enforcement officers in the proper use of force.
Pursuant to multiple decisions by federal appellate courts across the country, a sheriffs department

is deemed to have an unconstitutional policy when it fails to train or supervise its employees in the

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 23 of 32

use of force and the use of deadly force, the failure to train or supervise amounts to deliberate
indifference to an obvious need for the same, and the failure to train or supervise results in the
employee making a wrong decision that results in constitutional violations and injury to a plaintiff

123. Deputies Purr and Hill were not adequately trained in the proper use of fcrce, as
among other things Deputy Hill’s Taser Certificaticn was lapsed.

124. Sheriff Burris and the SCSO knew that Deputy Hill’s Taser Certification was expired,
that Deputies Furr and Hili required supplemental training and supervision in Taser use, and their
failure to provide the same constituted a deliberate indifference to this need.

125. At all times relevant to this Complaint, Sheriff Burris, in his official capacity, and the
SCSO had an obligation and duty to ensure that Deputies Furr and Hill were reasonably trained and
supervised in the use of force and the use of deadly force. Sheriff Burris was the commanding and
supervising officer of Deputies Furr and Hill and was directly responsible for their training and
supervision

126. The training and supervision provided and/or required by Sheriff Burris, in his official
capacity, and the SCSO regarding the appropriate use of force and use of Tasers was inadequate,
insufficient, or ncnexistent, and Sheriff Burris and the SCSO disregarded and breached their duty to
train and supervise Deputies Furr and Hill who were directly under their direction and control.

12?. At all times relevant to this Complaint and prior to, policymakers for the SCSO
maintained a deficient program of training and supervision with regards to Taser certification and
use that resulted in a violation of Decedent’s constitutional rights by untrained officers, especially
Deputy Hill.

128. The SCSO failed to ensure that their employees continued to receive the prudent

and recommended training that would ensure their employees knew how to wield Tasers in a

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 24 of 32

responsible and constitutional manner. Deputy Hill’s Taser certification being expired for almost
a year is one example of this deficiency

129. Although the SCSO Conducted Energy Device Policy requires that “[p]roficency
training for personnel who have been issued TASER should occur every year,” and deems “[t]he
Chief Deputy [and Sheriff Burris] responsible for ensuring all members who carry TASER devices
have received initial and annual training,” the SCSO and Sheriff Burris failed to ensure such a
training actually occurred and failed to institute practices that would alert leaders such as the Chief
Deputy and Sheriff Burris when a given employee needed to renew his annual TASER training

130. The actions by policymakers and leaders of the SCSO by failing to ensure the
proper training of their employees constitutes deliberate indifference and reckless disregard to the
constitutional rights of civilians, including Decedent.

13 1 . The excessive use of force implemented by Deputies Purr and Hill against Decedent
was highly likely to occur as a result of the SCSO’s and Sheriff Burris’ actions, and therefore was
something SCSO and Sheriff Burris should have foreseen and taken action to avoid by actively
enforcing its CED training policies.

132. As a result of the actions of the SCSO and Sheriff Burris, the force used on
Decedent exceeded that which would have been reasonably necessary, or could reasonably have
appeared reasonable or necessary, and Decedent’s Fourth and Fourteenth Amendment rights were
violated.

133. As a direct and proximate result, Decedent suffered an untimely death.

134. Thus, Plaintiff is entitled to recover damages for the same pursuant to 42 U.S.C. §
1983. Plaintiff is also entitled to recover punitive damages against the SCSO and Sheriff Burris,

as their conduct was willful and wanton. Plaintiff is entitled to recover a reasonable attomey’s fee

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 25 of 32

and the costs and expenses of this action pursuant to 42 U.S.C. § 1988.
'I`WELFTH CLAIM FOR RELIEF
SCSO’s Uncor§titudogal Pattern., Practice, Custom or Policy
In Violation of the Fourth and Fourteenth Ar_nendnLnts to the United States Const_it_ution
Brougl_rt Pursuant to 42 U.S.C. 8 1983

135. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

136. As alleged herein, the SCSO has engaged in a pattem, practice, policy, or custom of
allowing its deputies to use excessive and unlawful force in connection with subduing and/cr
apprehending individuals

137. Deputies Furr and Hill have been allowed to use excessive and unlawful force absent
proper supervision or consequence, including excessive physical force and the unlawful use of
Tasers,

138. The SCSO’s pattern, practice, policy, or custom of allowing its deputies to use
excessive and unlawful force was a direct and proximate cause of Decedent’s death,

139. Upon information and belief, the SCSO has failed to discipline Deputies Furr and
Hiil for their conduct as alleged herein, and as such it has ratified their improper, willful, wanton,
and unlawful actions with respect to the use of force.

140. As alleged herein, the force used by Deputies Furr and Hill upon Decedent was
unreasonable, excessive, absent any lawful justification and/or excuse, and was in keeping with the
pattern practice, policy, and/or custom of the SCSO.

141. As a direct and proximate result of the SCSO’s unconstitutional conduct, Decedent
was killed_, and Plaintiff is entitled to collect damages for the same pursuant to 42 U.S.C. § 1983.

142. Pursuant to 42 U.S.C. § 1988, Plaintiff is also entitled to recover its attorneys’ fees in

pursuing this action.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 26 of 32

THIRTEENTH CLAIM FOR RELIEF
SCSO’s & Deputies Furr and Hill’s Assault & Batterv gpo_n Deceden_t
Pursuar_it to North Caro!ng Common Law

143. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

144. The conduct of Deputies Furr and I-Iill both during and after the unconstitutional
seizure of Decedent’s person, placed Decedent in reasonable fear of immediate harmful or offensive
contact, said contact being without lawful privilege or Decedent’s consent, in violation of North
Carolina law.

145. Deputies Fun' and Hill, by intentional acts or displays of force and violence,
threatened Decedent with imminent bodily harm, and such acts or displays caused Decedent to have
a reasonable apprehension that hannful or offensive contact with his person was imminent

146. The conduct of Deputies Furr and Hill as alleged herein was an excessive and
unreasonable use of force against Decedent, and as such, an unlawful assault upon him in violation
of North Carolina common law.

147. The intentional conduct of Deputies Furr and Hill during the unconstitutional seizure
of Decedent’s person, resulted in an intentional offensive and harmful touching of Decedent’s
person, without his consent, which contact actually caused Decedent physical pain and suffering,
and death, and as such constitutes a violation of North Carolina common law.

148. The conduct of Deputies Furr and Hill as alleged herein was an excessive and

unreasonable use of deadly force against Decedent, and as such constitutes a battery in violation of`

North Carolina common law.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 27 of 32

149. 'l`he conduct of Deputies Furr and Hill was intentional and was committed with
wanton and willful disregard to rights and safety of Decedent, with the knowledge and belief that
injury to Decedent was certain to follow.

150. At all times relevant to the allegations herein, Deputies Furr and Hill were acting in
the course and scope of their duties as deputies of SCSO, and their actions and conduct are therefore
imputed to the SCSO under the doctrine of respondeat superior.

151. As a direct and proximate result cf the SCSO’s, Deputy Purr’s, and Deputy Hill’s
assault and battery, Decedent died, and Plaintiff is entitled to recover compensatory damages for the
same.

152. By intentionally committing an assault and battery upon Decedent, Deputies Furr and
Hill and the SCSO are also liable to the Plaintiff for punitive damages

FOURTEENTH CLAIM FOR RELIEF
SCSO’s & Sheriff Burris’ Negligent and Grossly Negligent Training and Supervision
Pursuant to North Carolina Common Law

153. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

154. The SCSO and Sheriff Burris had a duty to exercise reasonable care in the training
and/or supervision of Deputies Furr and Hill in the proper use of force, use of deadly force, and
observance of individual constitutional rights.

155. As alleged herein, the SCSO and Sheriff Burris failed to exercise reasonable care in
the training andjor supervision of Deputies Furr and Hill in the use of force, use of deadly force, and
observance of individual constitutional rights.

156. Such failure by the SCSO and Sheriff Burris constitutes negligence

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 28 of 32

15?. As a direct and proximate result of the SCSO’s and Sheriff Burris’s conduct,
Decedent died, and Plaintiff is entitled to recover damages for the same.

158. Further, said conduct was willful, wanton, and constituted a conscious indifference
to the rights and safety of Decedent. SCSO’s and Sheriff Burris’ conduct constituted gross
negligence, and further entitles the Plaintiff to an award of punitive damages against them.

FIFTEENTH CLAIM FOR RELIEF
SCSO’s & Sl_reriff Burris’ Negligent and Grossly Negligent Hiring and Retention
Pursuant to Nort_h CaLlina Common Law

159. The allegations contained in the foregoing paragraphs are repeated, realleged, and
incorporated herein by reference as if fully set forth.

160. The SCSO and Sheriff Burris owed a duty to exercise reasonable care in selecting,
hiring, retaining and contracting with law enforcement officers to provide for the well-being and
safety of citizens.

161. The SCSO and Sheriff Burris breached this duty by selecting, hiring, retaining and
contracting with Deputies Fun' and I-lill. Deputies Purr and Hill lacked the necessary training and
supervision to utilize and carry Tasers.

162. The SCSO and Sheriff Burris knew or reasonably should have known of Deputies
Furr and Hill’s lack of training, knowledge, certifications and incompetence at the time of their hire
or while they were under their employment By continuing to employ Deputies Furr and Hill, Sheriff
Burris and the SCSO endangered the lives and well-being of Stanly County residents.

163. As a direct and proximate result of the SCSO’s and Sheriff Burris’ selecting, hiring,

retaining and contracting with Deputies Furr and Hill, Decedent died, and Plaintiff is entitled to

recover compensatory damages for the same.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 29 of 32

164. Further, said_conduct was willful, wanton, and constituted a conscious indifference
to the rights and safety of Decedent. SCSO’s and Sheriff Burris’ conduct constituted gross
negligence, and further entitles the Plaintiff to an award of punitive damages against them.

COMPENSATORY & PUNITIVE DAMAGL§

165. As a direct and proximate result of the Defendants’ before alleged tortious, and as
applicable, unconstitutional conduct, Decedent suffered painful injuries that led to his violent death
on December 15, 2016. The Estate of Marlon Bryan Lewis is therefore entitled to recover all

damages set forth in N.C.G.S. § 28A-18-2 from the Defendants, jointly and severally, including

but not limited to:
a. Decedent’s expenses incident to his injuries and death;
b. Compensation for Decedent’s pain and suffering;
c. The reasonable funeral expenses of Decedent; and
d. The present monetary value of Decedent to the persons entitled to receive the

damages recovered, including but not limited to compensation for the loss of
the reasonably expected:
i. Net income of the Decedent;

ii. Services, protection, care and assistance of the Decedent, whether
voluntary or obligatory, to the persons entitled to the damages
recovered; and

iii. Society, companionship, comfort, guidance, kindly offices and advice
of the Decedent to the persons entitled to the damages recoveredl

166. As a direct and proximate result of all of the Defendants’ above stated conduct,

Plaintiff is entitled to recover general and special damages for the Decedent’s wrongful death in

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 30 of 32

excess of this Court’s jurisdictional threshold of twenty-five thousand dollars ($25,000.00).

167.

As more specifically stated herein, the actions of each of the Defendants rise to

level of willful and wanton conduct. Acccrdingly, Plaintiff is entitled to an award of punitive

damages against each of the Defendants.

WHEREFORE, Plaintiff prays the Court as follows:

l.

That Plaintiff have and recover from all of the Defendants, jointly and severally,
general and special damages, including but not limited to all measures of damages
set forth in N.C.G.S. § 28A-18-2;

That Plaintiff have and recover from each of the Defendants punitive damages in
the amount of $250,000 or three times compensatory damages, whichever amount
is greater;

That in lieu of punitive damages, at Plaintiff’s election, that Plaintiff recover from
Axon treble damages pursuant to Chapter 75 of the North Carolina General
Statutes;

That the costs of this action, including reasonable deposition fees and expert fees,
if applicable, be taxed to the Defendants;

Pursuant to t_he statutes cited elsewhere herein, that all of the Defendants be held
liable for Plaintiff‘s attorneys’ fees; and

For such other and further relief as this court deems just and proper.

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 31 of 32

- al
This the {l_ day of October, 2018.

I-IOWARD, STALLINGS, FROM,
ATKINS, ANGELL & DAVIS, P.A.

noberr H. Jessup (siare Bar n'o. :42945)
B. loan Davis (State Bar No.: 17379)
Rebecca Ugolick (State Bar No.: 48126)
Post Office Box 1234'7

Raleigh, North Carolina 27605
Telephone: (919) 821-7700

Fax: (919) 821-7703

Attorneysfor Plaintiff

 

TI~IE RICHARDSON FIRi\'I, PLLC

sd/©M/;/

William O. Richardso (State Bar No: 9433)
Heather L. Rattelade State Bar No: 3 869 8)
455 Rarnsey St.

Fayetteville, NC 28301

Phone: (910) 488-5050

Fax: (910) 339-4373

Attorneysfor Plaintiff

Case 1:18-cv-00955-CCE-.]EP Document 2 Filed 11/16/18 Paoe 32 of 32

